Citation Nr: 0205295	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a low back 
disability.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for a gynecological 
disorder.

5. Entitlement to service connection for a bowel disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
September 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which denied service 
connection for a right knee disability, low back disability, 
migraine headaches, a gynecological disorder (claimed as a 
female condition), and a bowel disorder.


FINDINGS OF FACT

1.  Right knee problems during service were acute and 
transitory and resolved without residual disability.  A 
current right knee disorder began after the veteran's active 
duty and was not caused by any incident of service.

2.  Low back problems during service were acute and 
transitory and resolved without residual disability.  A 
current low back disorder (including degenerative disc 
disease of the lumbar spine) began after the veteran's active 
duty and was not caused by any incident of service.

3.  The veteran did not have a chronic headache disorder 
while in active service.  Currently diagnosed migraine 
headaches began after the veteran's service and were not 
caused by any incident of service.

4.  A chronic gynecological disorder (claimed as a female 
condition) was not present during the veteran's active duty.  
Any current gynecological disorder (including any residuals 
of an episiotomy performed as part of childbirth procedures 
after service) began after the veteran's service and was not 
caused by any incident of service.

5.  The veteran did not have a chronic bowel disorder while 
in active service.  A current bowel disorder (including 
irritable bowel syndrome) began after the veteran's service 
and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.303 (2001).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.303 (2001).

3.  Migraine headaches were not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303 (2001).

4.  A gynecological disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2001);  38 C.F.R. § 3.303 (2001).

5.  A bowel disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty in the Air Force from 
November 1984 to September 1987.  

Her service medical records indicate that she was treated for 
a complaint of right knee stiffness in March 1985; she 
reported there was no single traumatic event involved; and 
the assessment was a knee strain.  In July 1985, she was 
treated for a vaginal discharge; in August 1985, she was seen 
for a yeast infection; and the service medical records show a 
number of other occasions in which she was treated for such 
acute gynecological infections, which resolved each time.  In 
November 1985, the veteran was seen for complaints including 
back pain and muscle spasms following a fall from a horse, 
and she also complained of a headache from that incident.  
She was assessed with a back contusion and strain of the back 
and neck.  X-rays of the lumbar, thoracic, and cervical 
spines were normal.  

Service medical records show that in January 1986 the veteran 
was seen for complaints of cramping and diarrhea following a 
trip, and this was assessed as resolving travelers diarrhea 
or resolving gastroenteritis.  In July 1986, she was seen 
with complaints of loose stools.  The veteran was treated in 
March 1987 for acute back strain.  In March and April of 
1987, she was seen for a vaginal discharge.  At a periodic 
examination in April 1987, there was a normal clinical 
evaluation of the head, spine, lower extremities, 
gastrointestinal system, and neurological system.  In June 
1987, she complained of back pain and minor muscle spasms, 
which appeared to be related to her pregnancy.  Treatment 
records from July 1987 show the veteran, who was noted to be 
several months pregnant, complained of vomiting and diarrhea.  
In August 1987, she had complaints of diarrhea and abdominal 
cramping.

The veteran was released from active duty in September 1987 
on the basis of her pregnancy and impending childbirth.  As a 
dependent wife of a serviceman, much of her later health care 
was at military facilities.

A number of the post-service medical records describe routine 
gynecological care and episodes of acute vaginal infections 
which resolved with treatment.  The veteran's post-service 
medical records indicate that she had her first child through 
vaginal delivery in January 1988, and as part of the 
childbirth procedure she had an episiotomy.  In February 
1988, it was noted the episiotomy was healing.  In March 
1988, she complained of episiotomy pain and cycles of 
diarrhea and constipation.  She was also followed for 
dyspareunia (difficult or painful intercourse) possibly 
secondary to the episiotomy.  In May 1988, she complained 
that since the January 1988 childbirth she had abdominal 
cramping followed by stool urgency and possible fecal 
incontinence upon the delay of defecation.  Assessments 
included possible lactose intolerance.  It was also noted she 
reported vaginismus and there was no related organic disease.  
A May 1988 record notes parasites in her stool, and this 
problem was treated.  In June 1988, she was seen with 
complaints of recurrent diarrhea.  In November 1988, she 
complained of frequent diarrhea.  Records from December 1988 
and March 1989 indicate that she was pregnant and was seen 
for vaginal bleeding and complaints of abdominal cramping.  
In March 1989, there was an assessment of rule out functional 
bowel syndrome.  In July 1989, a hypertrophic hymenal tag was 
excised.  

In July 1989, the veteran complained of right knee symptoms, 
and assessments included arthralgia, tendinitis, and rule out 
arthritis.  In August 1989, she was seen with complaints of 
right knee pain and stiffness.  Swelling in the medial aspect 
was noted, with limited extension and slight limitation on 
flexion.  X-rays showed a normal right knee.  In August 1989, 
there was an impression of a possible right knee medical 
meniscus tear.  In September 1989, she had continued right 
knee complaints and claimed that she had experienced knee 
pain for the previous five years.  She was scheduled for a 
diagnostic arthroscopy of the right knee, but this was 
canceled after it was noted she was pregnant.

In September 1989, the veteran was seen with complaints of 
abdominal/bowel symptoms since the delivery of her child in 
1988.  It was noted symptoms were consistent with irritable 
bowel syndrome but further studies were indicated.  In 
September 1989, it was noted she was pregnant, and a 
diagnostic laparoscopy was performed.  In May 1990, the 
veteran gave birth to another child, and this involved a 
vaginal delivery and episiotomy.  In October 1990, she 
reported cervical cysts but said that the problem had 
resolved.

A number of medical records from the early 1990s note 
treatment for yeast or other acute vaginal infections.  The 
veteran also complained of headaches at times.  In April 
1991, it was noted she was pregnant and was complaining of 
migraine and muscle contraction headaches; she gave a history 
of premenstrual headaches since age 12.  In November 1991, 
she gave birth to another child.  At times in the early 
1990s, the veteran complained of episodes of diarrhea, at 
times accompanying acute flu or while she was pregnant.  In 
April and May 1992, she complained of headaches and gave a 
history of migraine.

In December 1993, the veteran was seen for seen for a 
complaints of low back pain.  She gave a history of the 
problem since being knocked off a horse.  In April 1994, she 
was again seen with complaints of low back pain, with no 
injury or strain, and no radiation of pain.  She reported a 
history of injuring her back 9 to 10 years ago, and also 
reported that she recently had been carrying her 2 year old 
child much of the time.  She was assessed with low back 
strain.  

In July 1994, the veteran was seen with complaints of 
vascular/tension headaches for years.  On an undated Keesler 
Medical Center Headache Questionnaire (apparently from this 
time, given her age on the form), she related that headaches 
had first become a problem at the age of 13, then increased 
in frequency during basic training, and increased even more 
in frequency with her pregnancies. 

Medical records from September and October 1995 show she 
complained of sciatica and neck problems.  At various times 
from December 1995 to April 1996, she complained of back, 
neck, headache, and other symptoms.  

In March 1997, the veteran filed the current claims for 
service connection for various conditions.

In May 1997, the veteran was given a VA neurological 
examination.  She gave a history of occasional pounding 
headaches as a teenager, and stated that her headaches became 
more frequent following an episode of dehydration while she 
was on active duty.  She gave a history of various symptoms 
which she had with headaches, such as seeing spots, nausea, 
vomiting, and photophobia.  Objective neurological findings 
were normal.  She was diagnosed with migraine.

In May 1997, the veteran was also given a VA joints 
examination.  She complained of chronic aching pain in her 
lower back which varied in severity with different 
activities.  She gave a history of pain in the sacral region 
following delivery of her first child.  X-rays of the lumbar 
spine showed mild chronic degenerative disc disease, mainly 
at the L-3 space.  The veteran said she had recurring 
episodes of pain and stiffness of the right knee since basic 
training.  She said she had been told she may have a torn 
meniscus.  Current examination showed tenderness to palpation 
over the area of the medial patellofemoral joint and over a 
painful plica formation.  X-rays of the right knee were 
normal.  Examination impressions included painful medial 
synovial plica formation of the right knee, and chronic 
lumbar syndrome with history of injury.

A VA intestines examination was also given in May 1997.  The 
veteran reported that with the birth of her first child in 
January 1988 she had an episiotomy that extended into the 
rectum, and that following that episode she had problems with 
fecal incontinence.  On examination, her abdomen was 
unremarkable, with no palpable viscera or areas of tenderness 
noted.  There was very poor anal sphincter tone noted on 
rectal examination.  An upper gastrointestinal X-ray study 
was normal.  Examination diagnoses included fecal 
incontinence, by history, and poor anal sphincter tone.

The veteran was also given a VA gynecological examination in 
May 1997.  She indicated that she had an extensive 
episiotomy, extending from the vagina to the rectum, in 
connection with the birth of her first child a few months 
after her period of active duty.  She stated she was unable 
to have sexual relations for approximately nine months after 
this.  She said that the scar tissue from the episiotomy was 
still tender and caused pain at the time.  She also reported 
frequent vaginal infections, and urgency and control 
difficulty of bowel movements.  Physical examination showed 
normal female external genitalia, with scar tissue around the 
perineum and one centimeter past the introitus with a ridge 
of scar tissue in the posterior aspect of the vaginal vault.  
Her cervix was in mid-position, with a normal uterus and 
paracyesis of normal shape, size, and consistency with no 
adnexal masses.  Rectal examination showed small external 
hemorrhoids with tenderness in the area of scar tissue.  The 
examiner's impression was a normal female with bilateral 
fibrocystic tissue with scarring of the vaginal introitus 
secondary to a probable episiotomy, and a yeast infection.

At another VA physical examination in May 1997, the veteran 
complained of headaches associated with a jaw problem, and 
the assessment was myofascial pain dysfunction syntrome.  A 
May 1997 VA dental examination noted temporomandibular joint 
(TMJ) syndrome.  [Service connection has been established for 
TMJ syndrome.]

In April 1998, the veteran was seen by a chiropractor and had 
complaints of sciatica and neck and shoulder pain.  She 
reported that these conditions started in 1989 while she was 
pregnant.  She also gave a history of irritable bowel and 
spastic colon, as well as headaches.  Later in 1998, she 
received periodic chiropractic care.

The veteran and her husband testified at an RO hearing in 
December 1998.  She said that she was in a horse riding 
accident in service in which she injured her back.  She 
stated that she had back problems during her pregnancies from 
1988 to 1991.  She said that she experienced headaches since 
service, and she was unable to remember if she had been 
diagnosed with migraine headaches in service.  Her 
representative stated that there was no indication that she 
was treated in service for migraine headaches, but that 
records after service showed treatment for headaches.  She 
said her right knee became stiff during basic training and 
locked-up on her, and in 1989 she was told that she may have 
a torn right meniscus.  She stated that she experienced 
problems with diarrhea while she was in service and this 
problem continued on through her pregnancies to the current 
time.  She reported abdominal cramping and difficulty with 
intercourse, as well as problems with bowel incontinence.

In October 1999, the veteran was given a VA intestines 
examination.  She said that she experienced frequent bowel 
movements since 1985, which had become worse over the years.  
She stated that she had been told she had irritable bowel 
syndrome, and had been adjusting her diet and taking 
medications to help control her condition.  She reported that 
her bowel movements generally appeared normal, but she 
occasionally had diarrhea and constipation, and normally had 
from six to twelve bowel movements each day.  She complained 
of abdominal distension, increased gas and abdominal pain, 
and occasional fecal leakage which she claimed began 
following her episiotomy in 1988.  The examiner's diagnosis 
was irritable bowel syndrome.

II. Analysis
  
The file shows that through correspondence, the rating 
decision, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate her claims for service 
connection.  Relevant medical records have been obtained and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

1. Right knee disability

The veteran served on active duty from November 1984 to 
September 1987.  Her service medical records show that in the 
early part of her service, in March 1985, she was seen for 
right knee complaints, and the assessment at that time was 
right knee strain.  Later service medical records are 
negative for a right knee disorder.  An examination in April 
1987 showed no abnormality of the lower extremities.  

Post-service medical records do not show any right knee 
complaints until July 1989, almost two year after service.  
Later medical records indicate a question of a damaged medial 
meniscus of the right knee.  A 1997 VA examination noted a 
painful medial synovial plica formation of the right knee, 
with normal X-rays.  

The medical records as a whole show that the isolated right 
knee strain early in service resolved without residuals.  
There is no credible evidence of continuity of symptoms from 
the time that service ended until a chronic right knee 
disorder was first documented long after service.  38 C.F.R. 
§ 3.303(b).  There is no competent medical evidence to link 
the current right knee disorder with service.  The weight of 
the credible evidence demonstrates the current right knee 
disorder began after service and was not caused by any 
incident of service.  

The Board concludes that a right knee disability was not 
incurred in or aggravated by service.  As the preponderence 
of the evidence is against the claim for service connection 
for a right knee disorder, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Low back disability

The veteran's service medical records note that she 
experienced some low back symptoms after a fall from a horse 
in November 1985, although X-rays were normal.  The 
assessment was a back contusion and strain.  Later service 
medical records do not show a chronic low back disorder, 
although she was seen later in service in 1987 on a couple of 
occasions, including when pregnant, and back pain or strain 
was noted.  The veteran was released from active duty in 
September 1987.  She was pregnant at that time, and she gave 
birth to a child in January 1988.  Following service, the 
veteran was not again seen for low back complaints until the 
1990s.  Medical records in the 1990s show diagnoses of low 
back strain, sciatica, and more recently, degenerative disc 
disease of the lumbar spine.  

At times the veteran has given a history of her low back 
problem starting with the horse riding accident in service, 
and at times she has traced the problem with giving birth, 
after service, to her children.  In any event, the medical 
records as a whole show that the isolated low back strain in 
service resolved without residuals.  There is no credible 
evidence of continuity of symptoms from the time that service 
ended until a low back disorder was first noted several years 
after service.  38 C.F.R. § 3.303(b).  There is no competent 
medical evidence to link the current low back disorder with 
service.  The weight of the credible evidence demonstrates 
the current low back disorder began after service and was not 
caused by any incident of service.  

The Board concludes that a low back disability was not 
incurred in or aggravated by service.  As the preponderence 
of the evidence is against the claim for service connection 
for a low back disorder, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

3. Migraine headaches

Virtually everyone experiences headaches from time to time, 
and such is not necessarily indicative of a chronic disorder.  
The veteran's service medical records from her 1984-1987 
active duty show isolated complaints of headaches, often 
accompanying other conditions such as the flu or pregnancy.  
However, a chronic headache disorder, including migraine, was 
not shown in service.  Post-service medical records do not 
show a diagnosis of migraine until the 1990s, years after 
service, and this apparently was based largely on a 
subjective history provided by the veteran.  

At times the veteran has given a history of headaches since 
she was a child, or since service, or since giving birth 
after service.  In any event, the medical records as a whole 
show no chronic migraine condition in service or until years 
later.  There is no competent medical evidence to link a 
current migraine condition with service.  The weight of the 
credible evidence demonstrates that migraine headaches began 
after service and were not caused by any incident of service.  
The Board concludes that migraine headaches were was not 
incurred in or aggravated by service.  As the preponderence 
of the evidence is against the claim for service connection 
for migraine headaches, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

4.  Gynecological disorder 

The veteran asserts she has a gynecological disorder (claimed 
as a female condition) from military service.  The service 
medical records from the veteran's active duty (November 1984 
to September 1987) show acute and transitory vaginal 
infections and other gynecological conditions which resolved 
with treatment, and there was  no chronic gynecological 
disorder shown during service.  She was pregnant in service, 
but pregnancy is not a disability.  Shortly after service, in 
January 1988, she gave birth to her first child, and as part 
of the childbirth procedure she underwent an episiotomy.  An 
episiotomy is surgical incision into the perineum and vagina 
for obstetrical purposes.  Dorland's Illustrated Medical 
Dictionary 454 (26th ed. 1981).  The veteran appears to claim 
disability from residuals of that episiotomy, such as a scar 
and bowel problems, but even if she does have related 
problems, there can be no service connection, since the 
episiotomy occurred after service for post-service childbirth 
which is not a disability.  Other post-service medical 
records show acute and transitory gynecological problems, 
such as yeast infections, but no chronic gynecological 
condition.

The weight of the credible evidence demonstrates that any 
current gynecological disorder (including any residuals of an 
episiotomy performed as part of childbirth procedures after 
service) began after the veteran's service and was not caused 
by any incident of service.  There is no competent medical 
evidence to link a current gynecological disorder with 
service.  The weight of the credible evidence demonstrates 
that any current gynecological disorder began after service 
and was not caused by any incident of service.  The Board 
concludes that a gynecological disorder was not incurred in 
or aggravated by service.  As the preponderence of the 
evidence is against the claim for service connection for a 
gynecological disorder, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

5.  Bowel disorder

The veteran's service medical records from her active duty 
(November 1984 to September 1987) show that she was seen with 
complaints of diarrhea on several occasions, although such 
generally accompanied other conditions such as the flu or 
pregnancy.  The service medical records do not show irritable 
bowel syndrome or any other chronic bowel condtion.  After 
post-service birth of her first child in January 1988, the 
veteran complained of bowel problems which were questionably 
associated with an episiotomy performed in that childbirth.  
Of course, any bowel problems from the procedure given for 
post-service childbirth may not be service connected.  Later 
post-service medical records, including the 1997 VA 
examination, note irritable bowel syndrome.  However, 
irritable bowel syndrome is first demonstrated well after 
service, and there is no competent medical evidence to link 
it to service.

The weight of the credible evidence demonstrates that the 
veteran did not have a chronic bowel disorder while in active 
service, and a current bowel disorder (including irritable 
bowel syndrome) began after her service and was not caused by 
any incident of service.  The Board concludes that a bowel 
disorder was not incurred in or aggravated by service.  As 
the preponderence of the evidence is against the claim for 
service connection for a bowel disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.





ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.

Service connection for migraine headaches is denied.

Service connection for a gynecological disorder is denied.

Service connection for a bowel disorder is denied. 

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

